Opinion oe the Court by
Judge Peters :'
Por tbe error of admitting incompetent evidence wbicb was objected to, at the time, and an exception taken to tbe ruling of tbe court, tbe judgment must be reversed.
After appellee bad been bitten, bis mother, and Miss Kate Reis, bis sister, went to tbe bouse of appellant and while there appellant’s wife made certain statements, or admissions in relation to tbe dog, wbicb appellee offered to prove by tbe young-lady, and wbicb tended to identify tbe dog, tbe evidence was objected to, tbe objections overruled, and tbe witness permitted to prove tbe statements of Mrs. Herman. -
Tbe general rule is that neither tbe husband, nor wife is admissible as a witness in a cause, civil or criminal, in wbicb tbe other is a party — to this general, rule there are certain excep •• tions, and qualifications, allowed from necessity of tbe case, but this not one of tbe exceptional cases. And.a foratiori, if tbe wife is not competent to testify against or for her husband — the admissions or statements of tbe wife will not be admitted as evidence for, or against her husband. 2 Slarkie on Evidence, p. J6, 1 Qreenleaf on Evidence, Bee. SSJf.
"Wherefore, for tbe error indicated, tbe judgment must be reversed, and tbe cause remanded for a new trial, and further proceedings consistent herewith.